TAYLOR, Presiding Judge,
dissenting from unpublished memorandum.
I dissent from the majority’s holding that evidence of the appellant’s probationary status as a youthful offender was correctly received to impeach his credibility as a witness. As the basis for its holding, the majority relies upon the United States Supreme Court case of Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974).
The majority, however, misapplies Davis. The Court’s decision in Davis was based on balancing a juvenile delinquent witness’s right to anonymity against a defendant’s Sixth Amendment right to confront witnesses against him. This case does not present such a compelling constitutional reason to abrogate the long-standing policy of protecting the anonymity of juvenile offenders.
Evidence of the appellant’s probationary status as a youthful offender was not admissible in this case. There is a great difference between using prior bad acts to impeach a witness and using prior bad acts to convict a defendant.